DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamanaka (US 4,742,866 – previously cited).

Regarding claim 1, Yamanaka teaches a planar element defining a plane of the planar element (100, Fig. 1, col. 2, lines 54-60, 100 has a defined plane) and adapted to form, when 
a plurality of protrusions and corresponding recesses adapted to cooperate with respective protrusions on an adjacent planar element (1g, see Annotated Fig. A above, further see col. 4, lines 46-59 which notes how the plates are stacked on each other such that ridges like 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, align with each other to form the planar element 3, further see Fig. 3A which shows the protrusion 2f within the recess formed by the corresponding protrusion 2l);
an inlet region (defined as the area around element 12 in Fig. 8, see col. 6, lines 7-10); 
a first zone (see Annotated Fig. A, below); 
a second zone (see Annotated Fig. A, below) comprising at least one cutout in the plane of the planar element (see D, Fig. 1, col. 6, lines 15-20, further see Fig. 7 which depicts how the cooling core 14 is accommodated in the cutout of the plate block 3), adapted to accommodate a cooling core (14, Fig. 7, col. 6, lines 10-31 which notes how 14 acts as a lubricant circuit where oil passes through, as shown in Fig. 7, thus the oil which flows through 14 is cooled by the water flowing through the planar elements 3 supported in at least the Abstract);
a third zone (see Annotated Fig. A, below);  

    PNG
    media_image1.png
    724
    1086
    media_image1.png
    Greyscale

an outlet region (defined as the area around element 12’ in Fig. 8, see col. 6, lines 7-10); and 
side edges (defined as the outer sides of the plates shown in Fig. 8); 
wherein the first zone having a first set of protrusions of said plurality of protrusions adapted to direct flow from the inlet region towards and over the cutout the second zone (see Annotated Fig. A above and the arrows in the Figure which depict the flow of water from 12 through the defined first zone and into the second zone, wherein the flow flows over and around the cutout as shown in the Annotated Figure above); 
the third zone, having a second set of protrusions of said plurality of protrusionsadapted to direct flow from the second zone towards the outlet region (see Annotated Fig. A above and the arrows in the Figure which depict the flow of water through the passages in the second zone and into the defined third zone and ultimately to the outlet 12’). 
 
Regarding claim 2, Yamanaka teaches the planar element of claim 1 comprising at least one first guiding protrusion (1m, Fig. 8, see col. 4, lines 30-45) adapted to guide airflow within said first zone from the inlet region (the limitation is directed toward the functional use of the first guiding protrusion, and is implicitly taught by Yamanaka as the first guiding protrusion of Yamanaka is capable of guiding air as well, the Examiner further notes that airflow is implicitly occurring in Yamanaka as the invention pertains to an internal combustion engine).  

Regarding claim 3, Yamanaka teaches the planar element of claim 2 further comprising at least one second guiding protrusion (1f, Fig. 8, see col. 4, lines 30-45) adapted to guide airflow within said third zone toward the outlet region (the limitation is directed toward the functional use of the third guiding protrusion, and is implicitly taught by Yamanaka as the third guiding protrusion of Yamanaka is capable of guiding air as well, the Examiner further notes that airflow is implicitly occurring in Yamanaka as the invention pertains to an internal combustion engine).  

Regarding claim 4, Yamanaka teaches the planar element of claim 1 wherein at least one protrusion (1g, see Annotated Fig. A above, further see col. 4, lines 46-59 which notes how the plates are stacked on each other such that ridges like 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, align with each other to form the planar element 3) is disposed in said first zone (see Annotated Fig. A above which shows 1g in the first zone) and adapted to keep a defined gap (see Fig. 4A which shows a flow of oil in a space between adjacent modules, this space of flow is defined as the “defined gap”, further see col. 4, lines 46-59 which notes how ridges such as 1g align with adjacent ridges to form this gap) between said planar element (defined as 3’ in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) and a second planar element (defined as 3 in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) disposed adjacent to the planar element, in the inlet region (see Fig. 1). 

Regarding claim 5, Yamanaka teaches the planar element of claim 1 wherein at least one protrusion (1g, see Annotated Fig. A above, further see col. 4, lines 46-59 which notes how the plates are stacked on each other such that ridges like 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, align with each other to form the planar element 3) is disposed in said third zone (see Annotated Fig. A above which shows 1g in the third zone) and adapted to keep a defined gap (see Fig. 4A which shows a flow of oil in a space between adjacent modules, this space of flow is defined as the “defined gap”, further see col. 4, lines 46-59 which notes how ridges such as 1g align with adjacent ridges to form this gap) between said planar15P-79208-US7 element (defined as 3’ in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) and a second planar element disposed adjacent to said planar element, in the outlet region (defined as 3 in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) disposed adjacent to the planar element, in the inlet region (see Fig. 7 which shows the inlet 12 and outlet 12’ in the same “region” as they are adjacently positioned on the same plane of the heat exchanger, therefore both defined planar elements are in the inlet and outlet region, as they are fluidly connected to the inlet and outlet and since the inlet and outlet are positioned on the same plane relative to each other).  

Regarding claim 6, Yamanaka teaches the planar element of claim 1 wherein at least one protrusion disposed around said cutout adapted to keep a defined gap (see Fig. 4A which shows a flow of oil in a space between adjacent modules, this space of flow is defined as the “defined gap”) between said planar element (defined as 3’ in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) and a second planar element (defined as 3 in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) disposed adjacent to the planar element (see Fig. 1), in the cutout region (the cutout region permeates the entirety of the planar elements as it passes through all of them as shown in at least Fig. 1, thus the planar element and second planar element are disposed adjacent to each other in the cutout region).  

Regarding claim 7, Yamanaka teaches the planar element of claim 1 further comprising at least a first set of parallel protrusions (1m, 1g, Fig. 8, see col. 4, lines 30-45) adapted to guide the airflow within said first region (the limitation is directed toward the functional use of the first guiding protrusion, and is implicitly taught by Yamanaka as the first guiding protrusion of Yamanaka is capable of guiding air as well, the Examiner further notes that airflow is implicitly occurring in Yamanaka as the invention pertains to an internal combustion engine).    

Regarding claim 8, Yamanaka teaches the planar element of claim 1 further comprising at least a second set of parallel protrusions (1f, 1g, Fig. 8, see col. 4, lines 30-45) adapted to guide the airflow within said third region (the limitation is directed toward the functional use of the first guiding protrusion, and is implicitly taught by Yamanaka as the first guiding protrusion of Yamanaka is capable of guiding air as well, the Examiner further notes that airflow is implicitly occurring in Yamanaka as the invention pertains to an internal combustion engine).      

Regarding claim 9, Yamanaka teaches the planar element according to claim 1 comprising an embossment selected from at least two different embossments (see either 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, in Fig. 8, each of these elements are embossed per col. 4, lines 30-45, and each can be selected and each are different in either size or configuration shown in Fig. 8).  

Regarding claim 10, Yamanaka teaches the planar element according to claim 9 wherein the two different embossments enable the planar element to be arranged when stacked in mutually interdigitated touching relationship with each other (see Abstract which notes the stacking nature of the modules, further see col. 3, lines 41-68 which describes how the ridges align when the plates stack on each other, further see col. 4, lines 30-45) about the cutout (see Figs. 7-8 which show how all of the plates are stacked about the cutout where 14 is positioned).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanaka (US 4,742,866 – previously cited), alone. 

Regarding claim 12, Yamanaka teaches a heat exchange assembly comprising a stack of planar elements, wherein the planar elements are as defined in claim 1 (see the rejection of claim 1). Yamanaka does not specifically teach a core surrounding air flow pre-cool and post heating. However, the Examiner notes that the use of the structure of the planar elements as defined in claim 1 does not distinguish from the prior art, as it has been held to be within reasonable skill to one of ordinary skill in the alter the intended use of an apparatus based on the operational needs of the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Yamanaka with air flow pre-cooling and post heating as it would increase the versatility of the apparatus and thereby increase the uses of the apparatus in the marketplace.

Regarding claim 11, Yamanaka teaches the planar element according to claim 12 wherein said planar element comprising protrusions on a first side cooperating with corresponding recesses on a second side of the differently embossed planar element (see Fig. 4A which shows a planar element 1 with protrusions on a first side which faces a differently embossed planar element 2, corresponding to a recess between the two, the second side of the differently embossed planar element being the face of 2 which faces element 1, the Examiner further notes how 1 and 2 are differently embossed in the ridge pattern), 
said planar element further comprising on a second side recesses cooperate with corresponding protrusions on a first side of the differently embossed planar element (see Fig. 1 which shows how the planar elements are stacked on each other, and through Fig. 4A it is shown how the stacking of 1 and 2 are configured such that the ridges and grooves are differently embossed).

Regarding claim 13, Yamanaka teaches a heat exchange assembly according to claim 12 wherein the planar elements are as defined in claim 9, 10 or 11, and the stack comprises differently embossed planar elements (see either 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, in Fig. 8, each of these elements are embossed per col. 4, lines 30-45, and each can be selected and each are different in either size or configuration shown in Fig. 8).  

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
Applicant’s argument begin by addressing the 35 USC 103 rejections made in the previous office action. Applicant asserts that the amendment overcomes the rejections. The Examiner agrees and the rejections are withdrawn. 
Remainder of Applicant’s arguments are directed to the 35 USC 102 and 103 rejections made in the previous office action. Applicant asserts that the amendment to claim 1 includes limitations to define the boundary of the zones. Further, Applicant asserts that Yamanaka does not teach protrusions directing flow over the cutout in the second zone and that Yamanaka teaches away from the limitation. The Examiner respectfully disagrees, as the limitation in question is broad and does not impart a specific orientation in which flow “over the cutout” must occur and in which direction is defined to relatively stand what “flowing over” the cutout is bounded by. Thus, the protrusions of Yamanaka clearly is capable of flowing air over the cutout as noted in the claim, and Fig. 8 of Yamanaka depicts flow over and around the cutout which meets the claim. Further, flowing air over and through the protrusions naturally act as a guide to flow over and around the cutout as well as air is not bound to a singular flow path, but merely requiring direction from the protrusions. Applicant further argues that Yamanaka does not teach cooperating recesses and protrusions. The Examiner disagrees as Fig. 3A of Yamanaka clearly shows the limitation taught as 2f is cooperating with the recess of 2l. See the rejection above. 
Applicant further argues the 35 USC 103 rejection of claims 11-13, asserting that Yamanaka as modified does not teach the airflow over the cutout and that the intended use is not obvious. Per these argument the Examiner has considered them and disagrees respectfully as the airflow argument is addressed above and that the intended use motivation is perfectly applicable as the prior art teaches the structure of the claim and therefore is capable of meeting the intended use for increased capability is a logical application to denote obviousness of the claim. As such, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763